Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-12 and 15 are pending. Claims 1-12 and 15 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/18/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the abstract, in the non-final mailed 08/18/2021 is withdrawn. The amendments to the abstract have overcome the objection.
The 112(b) rejection of claims 15-16 in the non-final mailed 08/18/2021 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 1-12 and 15-17  over ‘635 (US Patent 5,935,635, Patent date 08-1999, which is an English equivalent to reference D1 KR100389974 cited in the Written Opinion for PCT/KR2019/003387) and ‘933 (US PGPUb 2005/0220933, Publication date 10-2005), in the non-final mailed 08/18/2021 is withdrawn. Applicant’s arguments filed 07/28/2020 are persuasive and have overcome the rejection of record. See specifically bridging pages 7 and 8 of 9.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Qing Lin on 02/03/2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1 is amended as follows:
The phrase “the solid content of the fermentation liquid of L-amino acid is in a range of 20% to 90%;” is deleted and the following phrase - - the solid content of the fermentation liquid of L-amino acid is in a range of 20% to 90%, to obtain a concentrated fermentation liquid; - - is put in its place.

Allowable Subject Matter
Claims 1-12 and 15 are allowed.
The closest prior art is ‘635 (US Patent 5,935,635, Patent date 08-1999). 
635 teach (Example 1): preparing a fermentation of L-lysine (a); and forming granulated L-lysine with a moisture content of 3.6%, via spraying the broth onto seeds (c). This moisture content lies inside the instant range of 0 to 40%. 
Concerning the drying of the granulated particles (d), and the sieving of the granules (e), 635 teach (Example 5) the use of a fluidized bed dryer to reduce the water content of the granules and the sieving thereof.
‘933 (US PGPUb 2005/0220933, Publication date 10-2005) was brought in to teach the drying of the fermentation filtrate to the solid content of 48-52%.
However, neither 636 nor 933 solely or in combination, disclose or fairly suggest the less soluble amino acids as currently claimed could successfully be utilized in the processes as taught by 636 and 933. 
Additionally, it would not have been obvious to arrive at the instant invention because the amino acids of low solubility as currently claimed, are difficult or impossible to spray when the amino acid is contained in the concentrated fermentation liquid. This is because crystals of amino acids of low solubility may form during the concentration step, which in turn causes clogging of the nozzle. Thus, although the examples of reference 636 show the use of fluidized bed granulation in preparing L-lysine granules, one of ordinary skill in the art would not be able to use the same process in preparing granules of amino acids of low solubility using concentrated fermentation liquid of the amino acids as recited in the instant claims.


 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628